Title: Virginia Delegates to Benjamin Harrison, 23 August 1783
From: Virginia Delegates
To: Harrison, Benjamin


Sr.
Prince Town Augt. 23d 1783
We have been honor’d with Yrs. of the 9th Inst.
Sr. Guy Carleton writes in a letter to Congress dated Augt. 17th. that the June Packet lately arrived has brought him orders for evacuating that Place, and that he shall loose no time in fulfilling his Majesty’s commands, but he adds, that notwithstanding his orders are urgent to accelerate the Total evacuation, the difficulty of assigning the Precise time for that event is of late greatly encreased, which he attributes to the effects which the Proceedings of the Committes &.c. have had on the Loyalists, who concieve, he says, the safety both of their property and their lives depends on their being removed by him. for this he appeals to the Gazettes, and daily publications in the U. S. and he further adds, he should shew an Indifference to the feelings of humanity as well as to the honor and Interest of the Nation he serves to leave any of the Loyalists that are desirous to quit the Country, a prey to the violence they concieve they have so much reason to apprehend, on which grounds he appears to Justify himself for any delay in the evacuation which may take place. he also expresses his Surprise that Congress have not officially interposed their authority to restrain the Violences he speaks of, and taken other steps to carry into execution the terms of the Treaty. he appears however to think that no blame is imputable to himself, in the glaring infringement of the 7th Article in suffering so large a Number of Negroes to be carried off under the flimsy pretext that they were declared free by the Proclamation of his predecessors, previous to his arrival and the Signature of the treaty from whence he draws this Singular conclusion that they could not possibly be the objects of the negotiation. The official information of the evacuation being soon to take place however, suggested to us the propriety of hastening a demand of the records, papers &.c. belonging to our State and its Citizens, which Congress agreed to in the form of a General resolution comprizing those of all the other States[.] we have no doubt but yr. Excelly. will take the necessary steps to avail Yr self of the demand as far as it concerns the State of Virginia
There seems to be no expectations of the difinitive treaty being speedily concluded. The Powers of Europe seem to have their attention fixd on the War between the two Imperial Courts and the Porte, and on forming Peace establishments, which indeed are so large with respect to their Marine that it may be calld, not improperly Arming for peace.
With respect to the return of Congress to Philadelphia which Yr. Excelly. seems to fear, I believe you may be perfectly at ease on that score, as all Ideas of that sort seem to have vanished, since the great Majority appeard on the Vote we had the honor to transmit you on that Question in our last. we have the Honor to be
Yr. Excellys. most obedt. Servts
Theok: Bland jr.   J. F. Mercer   A. Lee
P.S.
We are this day honord with the Compy. of his Excelly Genl. Washington, who will remain some time here at the request of Congress.
We could wish yr. Excelly. wd. be pleased to transmit a Succinct State of the Sums Granted by our assembly to Congress, together with Sessions or dates of each grant, and the requisitions under which they were granted, and the purposes to which they have been appropriated in the several grants

Theok: Bland jr.
